This memorandum opinion was not selected for publication in the New Mexico Appellate
     Reports. Please see Rule 12-405 NMRA for restrictions on the citation of unpublished
     memorandum opinions. Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court
     of Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2   HSBC BANK NATIONAL ASSOCIATION,
 3   AS INDENTURE TRUSTEE FOR THE FBR
 4   SECURITIZATION TRUST 2005-2 CALLABLE
 5   MORTGAGE-BACKED NOTES, SERIES 2005-2,

 6          Plaintiff-Appellee,

 7 v.                                                                   No. A-1-CA-37432

 8 JULIO MARTINEZ,

 9          Defendant-Appellant,

10 and

11   MARY R. MARQUEZ a/k/a MARY
12   RITA MARQUEZ a/k/a MARQUEZ
13   a/k/a RITA MARY MARQUEZ a/k/a
14   RITA M. MARQUEZ a/k/a RITA
15   MARQUEZ; and UNKNOWN
16   TENANTS (real names unknown),

17          Defendants.

18 APPEAL FROM THE DISTRICT COURT OF SANTA FE COUNTY
19 Gregory S. Shaffer, District Judge

20 Eraina Marie Edwards
21 Albuquerque, NM

22 for Appellee
 1 Julio Martinez
 2 Santa Fe, NM

 3 Pro Se Appellant

 4                            MEMORANDUM OPINION

 5 VANZI, Chief Judge.

 6   {1}   Summary dismissal in part and affirmance in part was proposed for the reasons

 7 stated in the notice of proposed summary disposition. No memorandum opposing

 8 summary dismissal in part and affirmance in part has been filed and the time for doing

 9 so has expired. DISMISSED IN PART AND AFFIRMED IN PART.

10   {2}   IT IS SO ORDERED.


11                                               _______________________________
12                                               LINDA M. VANZI, Chief Judge


13 WE CONCUR:


14 ____________________________
15 JULIE J. VARGAS, Judge



16 ____________________________
17 JENNIFER L. ATTREP, Judge



                                             2